Citation Nr: 1214457	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-42 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from March 1953 to March 1957, and from July 1957 to April 1960.  He subsequently served in the Army National Guard from 1960 to 1988.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

Initially, in correspondence dated in September 2009, the appellant requested a hearing before a Decision Review Officer at the RO.  Later in November 2009, however, she withdrew this request.  The appellant having withdrawn her hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).  [In any event, the Board notes that an Informal Conference was held on November 5, 2009 at the VA RO in Des Moines, Iowa before the Decision Review Officer (DRO), and a copy of the Informal Conference Report is in the claims file.]  

The record contains a claim for burial benefits, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for tobacco-related disabilities prior to June 9, 1998.  

2.  The Veteran died on September [redacted], 2008; the immediate cause of death listed on his death certificate is lung cancer. 

3.  At the time of the Veteran's death, service connection was established for chronic obstructive pulmonary disease associated with nicotine dependence (100%), lung cancer (0%), and left-sided medulla oblongata infarct (10%), all secondary to the service-connected nicotine dependence (0%); hemorrhoids (10%); and gastroesophageal reflux disease (GERD) (10%).  

4.  The appellant filed her claim for Dependency and Indemnity Compensation (DIC) benefits in October 2008. 

5.  There is no competent evidence, independent of the Veteran's nicotine dependence, of a nexus between the cause of his death and his active service and/or service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.303, 3.312(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for DIC benefits based on service connection for the cause of a veteran's death, VCAA notice must also include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

Here, a pre-decisional letter dated in October 2008 complied with VA's duty to notify the appellant with regard to the issue addressed herein.  Specifically, this correspondence apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  Although this correspondence did not specifically inform the appellant of the conditions for which the Veteran was service-connected at the time of his death, the appellant has consistently exhibited throughout this appeal (through her contentions) that she is cognizant of the Veteran's service-connected disabilities.  

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held, in relevant part, that the VCAA notice must include notice regarding the establishment of an effective date for the award of benefits.  No such notice was provided to the appellant; however, the Board finds this error to be nonprejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005).  In this regard, the Board has concluded that the preponderance of the evidence is against this claim.  Any questions as to the appropriate effective date to be assigned have therefore been rendered moot.

Moreover, the Board finds that VA has complied with its duty to assist the appellant in the development of her claim.  VA has obtained service, VA, and private treatment records.  The appellant has not identified any additional relevant, outstanding records that need to be obtained before deciding her claim.

A VA medical opinion was not requested in conjunction with the appellant's claim.  The Board finds that the evidence currently of record is sufficient to decide the appellant's claim.  Thus, a remand for a VA medical opinion is not warranted.  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  In the present case, the theory advanced by the appellant involves awarding service connection for the cause of the Veteran's death due to in-service tobacco use.  However, as discussed in more detail below, this theory of entitlement is barred as a matter of law.  Therefore, no medical opinion would aid in substantiating the appellant's claim.  As for the remaining record, there is nothing to indicate that the Veteran's death was related to military service.  Furthermore, the appellant does not assert any theory of entitlement that is not based on the Veteran's tobacco use.  As such, there is no need to obtain a medical opinion.  Id.   

Accordingly, the Board finds that there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

In November 1994, the Veteran filed a claim for service connection for lung cancer.  In January 1998, he filed a claim for service connection for COPD.  Competent medical evidence of record, as well as the Veteran's own statements, reflect that he was a heavy smoker for several decades. 

In a December 2001 rating decision, the RO granted service connection for nicotine dependence (0%); COPD secondary to nicotine dependence (100%); lung cancer secondary to nicotine dependence (0%); left-sided medulla oblongata infarct (0%), all effective November 23, 1994.  

The immediate cause of the Veteran's death was reported on the death certificate as lung cancer.  

In October 2008, the appellant filed a claim for DIC benefits.  She contends that she is entitled to DIC benefits because the Veteran was found to be 100 percent disabled due to his COPD.  See November 2009 VA Form 9.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

In the instant case, there is no disputing that the Veteran's service-connected lung cancer is secondary to his nicotine dependence and that his lung cancer, as per his death certificate, caused his death.  However, applicable VA law and regulations prohibit service connection for any disability resulting from injury or disease attributable to the use of tobacco products for any claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  With respect to DIC claims, the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that a claim for DIC is treated as an original claim by the survivor, independent of claims for service connection brought by the veteran during his/her lifetime, and unprejudiced by any adjudications concerning such claims.  See Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005); Kane v. Principi, 17 Vet. App. 97 (2003).  

In sum, the law in effect when the current claim was filed prohibits service connection for the cause of the Veteran's death based upon a theory that such death was in some way related to the use of tobacco products during service.  Id.  Service connection for the cause of the Veteran's death may therefore be awarded only if the competent evidence demonstrates that his lung cancer (the documented cause of his demise) is directly related to his active duty service (and not through tobacco use).  Competent evidence of record simply does not support a nexus between the Veteran's lung cancer and his service in any way other than as a result of his in-service tobacco use.  Importantly, the appellant has not presented any other theory of entitlement to service connection for the cause of the Veteran's death other than as a result of his in-service tobacco use.  

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the pertinent laws and regulations in making its determination.  In the present case, the competent medical evidence shows that the Veteran developed lung cancer that ultimately led to his death.  Service connection for the cause of the Veteran's death based on in-service tobacco use is barred as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As for whether the competent evidence demonstrates that the Veteran's death was in some other way directly due to his military service, the preponderance of the evidence is against such a finding.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


